Citation Nr: 1808544	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-51 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for blindness, secondary to concussive trauma.

2.  Entitlement to an initial rating in excess of 80 percent for bilateral hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus, as secondary to the service-connected disability of bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2016 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for bilateral hearing loss, and assigned an 80 percent rating, and service connection for tinnitus, rated as 10 percent disabling; however, the RO denied Veteran's claim of entitlement to service connection for blindness, secondary to concussive trauma.  The Veteran perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), dated in October 2016, the Veteran requested a Videoconference hearing.  In May 2017, the Board remanded the case in order to afford the Veteran a hearing.  In a statement, dated January 9, 2018, the Veteran's attorney withdrew the request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

In a January 2018 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that he wished to withdraw his appeal as to the issues of entitlement to service connection for blindness secondary to concussive trauma, increased rating for bilateral hearing loss and increased rating for bilateral tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issues of entitlement to service connection for blindness secondary to concussive trauma, entitlement to an increased rating for bilateral hearing loss, and entitlement to an increased rating for tinnitus, secondary to bilateral hearing loss, have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2012); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204 (c) (2017).  

By a rating action in February 2016, the RO granted service connection for bilateral hearing loss, evaluated as 80 percent disabling, and service connection for tinnitus, rated as 10 percent disabling; however, the RO denied Veteran's claim of entitlement to service connection for blindness, secondary to concussive trauma.  A notice of disagreement (NOD) with that determination was received in May 2016, and a statement of the case (SOC) was issued in August 2016.  The Veteran perfected an appeal of the above rating decision by filing a substantive appeal (VA Form 9) in October 2016.  In a written statement, dated in January 2018, the Veteran's attorney indicated that he wished to withdraw his appeal as to the issues of service connection for blindness, secondary to concussion trauma, as well as increased ratings for bilateral hearing loss and tinnitus.  

Thus, the Board finds that the Veteran withdrew his appeal as to the issues of entitlement to service connection for blindness, secondary to concussive trauma, increased rating for bilateral hearing loss and increased rating for bilateral tinnitus  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  Therefore, the provisions of the Veterans Claims Assistance Act (VCAA) are not applicable.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for blindness, secondary to concussion trauma, is dismissed.  

The appeal as to the issue of entitlement to an initial rating in excess of 80 percent for bilateral hearing loss is dismissed.  

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, as secondary to service-connected bilateral hearing loss, is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


